Citation Nr: 1129897	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service with the United States Navy from August 1974 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran indicated on his March 2008 VA Form 9 that he wished to testify at a Board hearing.  A Board videoconference hearing was scheduled for March 2011 and the Veteran was provided notice of this hearing in January 2011.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran served in or visited the Republic of Vietnam and the Veteran does not contend as such; therefore, exposure to herbicides may not be presumed. 

2.  There is no evidence of diabetes mellitus in service, or within one year after service, and no competent medical evidence linking the Veteran's diabetes mellitus with his period of service, to include exposure to herbicide agents or other dangerous chemicals.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus is related to service.  Specifically, he contends that that while stationed on the Island of Diego Garcia from January 1975 to June 1975 he was exposed to jet fuel and other dangerous chemicals.  The Veteran does not contend that he served in Vietnam.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, to include diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Analysis

Review of the record reveals that the Veteran has a current diagnosis of diabetes mellitus; the earliest diagnosis of record appears to be in April 1998:  an April 1998 medical (insurance) record documents that the applicable service codes included the one for diabetes mellitus.  Thus, the remaining question is whether diabetes onset in service or is causally related to service.  

Initially, the Board finds service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is no evidence of diabetes within one year of service.  In fact, the earliest evidence of diabetes is April 1998, approximately 15 years after service.  Second, the evidence does not suggest that the Veteran was exposed to Agent Orange.  The service personnel and medical records do not show that he set foot in Vietnam, the National Personnel Records Center found no evidence in the Veteran's file to substantiate any service in Vietnam and no records of exposure to herbicides; and the Veteran he has never contended that he set foot in Vietnam or that he was exposed to Agent Orange.  The Board acknowledges that the Veteran has reported being exposed to chemicals used to keep plant growth off the roads.  He has not alleged that he was exposed to Agent Orange per se, however, and to the extent an allegation of exposure to an herbicide is an allegation of exposure to Agent Orange, the Board finds the Veteran is not competent to make such an assertion:  he has not indicated that he had any personal knowledge of what was used on the roads, that he was told what was used on the roads, or even that he saw markings on the product used suggestive of Agent Orange.  See 38 C.F.R. § 3.159(a)(2).  As such, he is not entitled to the presumption under 38 C.F.R. § 3.307.

Service connection may still be established with proof of actual direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The service treatment records are silent as to any complaint or diagnosis of diabetes mellitus or associated symptomatology, and he was not diagnosed with the disorder until approximately 15 years after his separation from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that links the Veteran's diabetes mellitus to any event in service, including the alleged exposure to dangerous chemicals.  

In this case the Veteran has not contended that he developed diabetes mellitus during or shortly after military service.  As such, there is no allegation of continuity of symptomatology.  Even though the Veteran feels that his diabetes is related to chemical exposure in service, he is a lay person without medical training or expertise, and is not qualified to offer opinions regarding the diagnosis or etiology of medical conditions.  Thus, his opinion is not competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the preponderance of evidence is against service connection for diabetes mellitus.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2005, March 2006, and June 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

No medical opinion has been obtained with respect to the claim; however, the Board finds that a review of the record, which reveals that the Veteran did not have diabetes in service, that there is no record of exposure to herbicides in service and no competent evidence showing a nexus between service and the Veteran's diabetes, warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


